NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
DONALD K. FOGAL,
Petiti0n,er,
V.
DEPARTMENT OF THE NAVY, 
Respondent. \
201 1-3040
Petition for review of the Merit Systems Protection
Board in case no. DC0752100841-I-1.
ON MOTION
ORDER
D0na1d K. Foga1 moves for leave to proceed in forma
pauperis
Upon consideration thereof
IT ls ORDERED THAT:
The motion is denied. The docketing fee must be paid
within 21 days from the date of filing of this order.

FOGAL V. NAVY
DEC 28 2010
Date
ccc Dona1d K. Foga1
FoR THE CoURT
/S/ J an Horba1y
J an Horba1y
C1erk
Scott T. Pa1mer, Esq. FlLEB
s2O
U.S. c0uRT 0F APPEALS FOR
THE FEDERAL f;rRculT
mac 2 is 2010
JAN HDR'BALY'